DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. This action is in reply to Applicant’s filing of an AFCP 2.0 request, accompanied by an amended claim set both filed on June 13, 2022. That claim set has now been entered.
3.  Applicant had previously cancelled claims 5-20. Thus, claims 1-14 and 21-26 are pending and are allowed. 

Response to Arguments for Previous §35 U.S.C. §101 Rejection
4. As a result of Applicant’s amendments to independent claims 1, 8, 21, and 22, the pending rejection under §35 U.S.C. §101 for claims 1-14 and 21-26 is hereby withdrawn. Applicant’s argument that the claims, “as amended, as a whole, integrates a ‘practical application’ at least because the additional elements of claim 1, as amended, apply or use any alleged judicial exception in some other meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that claim 1, as amended, as a whole, is more than a drafting effort designed to monopolize the alleged judicial exception” is found to be persuasive for the reasons given above” (See Applicant’s Arguments, p. 15). The newly added limitations state that “the card movement data is detected by the accelerometer during a second time frame associated with the transaction.” This detection of the card movement based on the shaking of the user is a limitation that integrates the abstract into a practical application.  
Thus, the pending §35 U.S.C. §101 rejection is hereby withdrawn. 

Allowable Subject Matter
5.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“receiving, by the device, based on sending the request, and from the accelerometer of the transaction card, card movement data related to the measure of shaking of the transaction card by the user,” 
wherein the card movement data is detected by the accelerometer during a second time frame associated with the transaction;
processing, by the device, the transaction data, the biometric data, and the card movement data, with the fraud detection model, to determine a fraud score associated with the transaction.
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to using card movement data in conjunction with biometric data and transaction data to determine a fraud score associated with a transaction:
1. Wyatt (U.S. Pub. No. 2014/0263627) discloses a card device that does feature an accelerometer to detect card movement data. However, the movement data is only detected with respect to the magnetic card reader, not on its own which is featured in the current invention. In addition, Wyatt does not disclose that the card movement data is used with the biometric data and transaction data with a fraud detection model to determine a fraud score for a given transaction, which is distinct from the present invention which does provide all of this.
For these reasons, independent claims 1, 8, and 21 are deemed to be allowable over the most relevant prior art, and claims 2–7, 9-14, and 22–26 are allowed by dependency on allowed claims 1, 8, and 21, respectively. 

Regarding the §35 U.S.C. §101 rejection, the pending claims are allowed since the instant claims recite additional features and/or elements that amount to “significantly more” that the claimed abstract idea and that the claim limitations integrate the abstract into a practical application. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a fundamental economic practice or principle as well as a commercial interaction related to obtaining a fraud score when conducting a transaction using a credit card.
Claim 1 recites the followings limitations, “receiving, by the device, based on sending the request, and from the accelerometer of the transaction card, card movement data related to the measure of shaking of the transaction card by the user, 
wherein the card movement data is detected by the accelerometer during a second time frame associated with the transaction.”
These limitations provide an improvement over prior systems in that a fraud detection score is calculated using not only biometric and transaction data, but also card movement data associated with the user. Thus, the claim is eligible because additional features and/or elements recited in the claim amount to “significantly more” that the claimed abstract idea as it improves the accuracy of the fraud detection level by using card movement data in conjunction with biometric and transaction data of the user. In addition, the detection of the card movement based on the shaking of the user is a limitation that integrates the abstract into a practical application.  
Thus, independent claims 1, 8, and 21 are eligible as well as their dependent claims 2–7, 9-14, and 22–26.

6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696